

Exhibit 10.43


REAFFIRMATION AND CONSENT
Reference is hereby made to that certain AMENDMENT NUMBER FOUR TO CREDIT
AGREEMENT AND AMENDMENT NUMBER ONE TO GENERAL CONTINUING GUARANTY, dated as of
December 27, 2016 (the “Amendment”), by and among on the one hand, the lenders
from time to time party thereto (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”) and CITY NATIONAL BANK, a
national banking association, as the arranger and administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, “Agent”), and, on the other hand, ACRC LENDER LLC, a Delaware limited
liability company (“Borrower”). All capitalized terms used herein but not
otherwise defined herein shall have the meanings ascribed to them in that
certain Credit Agreement dated as of March 12, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Borrower, Agent, and Lenders. The undersigned Guarantor hereby
(a) represents and warrants to Agent that the execution, delivery, and
performance of this Reaffirmation and Consent have been duly authorized by
Guarantor and all necessary corporate action in respect thereof has been taken,
and the execution, delivery, and performance of this Reaffirmation and Consent
does not require any consent or approval of any other Person that has not been
obtained (except for such consents or approvals as could not reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole); (b) consents to the amendment of the Credit Agreement and the Guaranty
as set forth in the Amendment; (c) acknowledges and reaffirms its obligations
owing to the Agent and the Lenders under any Loan Documents to which it is a
party; (d) restates, ratifies and reaffirms each and every term and condition
set forth in the Credit Agreement and other Loan Documents to which it is a
party effective as of the date of the Amendment; (e) confirms that all Debt of
the Guarantor evidenced by the Loan Documents to which it is a party is
unconditionally owing by it to Agent and the Lenders, without offset, defense,
withholding, counterclaim or deduction of any kind, nature or description
whatsoever; and (f) agrees that each of the Loan Documents to which it is a
party is and shall remain in full force and effect.
Although the undersigned has been informed of the matters set forth herein and
has acknowledged and agreed to same, the undersigned understands that neither
Agent nor any Lender has any obligation to inform it of such matters in the
future or to seek its acknowledgment or agreement to future amendments, and
nothing herein shall create such a duty.
Delivery of an executed counterpart of this Reaffirmation and Consent by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Reaffirmation
and Consent. Any party delivering an executed counterpart of this Reaffirmation
and Consent by telefacsimile or other electronic method of transmission also
shall deliver an original executed counterpart of this Reaffirmation and Consent
but the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Reaffirmation and Consent.
The validity of this Reaffirmation and Consent, its construction, interpretation
and enforcement, and the rights of the parties hereunder, shall be determined
under, governed by, and construed in accordance with the law of the State of New
York.
[signature pages follow]


1



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Reaffirmation and Consent to
be executed as of the date of the Amendment.
                            
ARES COMMERCIAL REAL ESTATE CORPORATION, 
a Maryland corporation




By /s/ John B. Jardine            
Name: John B. Jardine
Title: President and Co-Chief Executive
          Officer
 
 

















2